DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on April 23, 2021 has been entered.  Claim 1 has been amended.  New Claims 24-26 have been added.  As such, Claims 1-9 and 24-26 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0006498 to Duello et al. (“Duello”) in view of U.S. Patent Application Publication No. 2007/0123130 to Manuel et al. (“Manuel”), and further in view of U.S. Patent Application Publication No. 2005/0087287 to Lennon et al. (“Lennon”) or U.S. Patent Application Publication No. 2004/0158962 to Noelle (“Noelle”).
With regard to Claim 1, Duello discloses a multilayer composite nonwoven material comprising a first nonwoven web layer having first staple fibers and a second nonwoven web layer having second staple fibers useful as a filter material.  See, e.g., Abstract, entire document.  The staple fibers are entangled due their presence as a nonwoven web construction.  Duello discloses that the first staple fibers have a denier between about 0.9 and 4.5 and the second staple fibers have a denier between about 2.0 and 6.5.  Paragraph [0011].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  A bonding material is used to bond the first staple fibers to the second staple fibers.  Paragraphs [0016], [0051], and [0059].  The bonding material would inherently increase the stiffness of the composite nonwoven material.  Paragraph [0059] (“The binder resin permeates the overlaid webs.”); see also paragraph [0003] (“The side of the web with more resin binder is stiffer.”) and paragraph [0095] (“Gurley stiffness was measured in milligrams.  The stiffer the See, e.g., Abstract, entire document.  Manuel teaches that such composite fabrics are useful in filtration products.  Paragraph [0004].  Manuel teaches that it is well known to mechanically bond such composite webs using needle-punching and hydroentanglement.  Paragraph [0044].  Manuel teaches that hydroentanglement entangles the fibers of each individual layer along with fibers of one layer into the other layer.  Paragraph [0044].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to hydroentangled the first nonwoven layer of Duello with the second nonwoven layer of the composite fabric in order to effectuate the fiber denier gradient desired by Duello and to provide entanglement across the individual layers in order to impede layer delamination, as shown to be known in the art by Manuel.  The combination of Duello with Manuel does not specifically characterize the multilayer hydroentangled composite as a monolithic web.  Nonetheless, such a characterization is well recognized with respect to hydroentangled composite webs.  Lennon is related to multilayer nonwoven textiles for use in filtration applications.  See, e.g., Abstract, paragraph [0002], entire document.  Lennon teaches that multilayer laminates can be bonded to together using hydroentanglement to provide a unitary structure.  Paragraph [0047].  Noelle is also related to nonwoven composite textiles See, e.g., Abstract, paragraph [0007], entire document.  Noelle teaches that articles having a mixture of fibers can be provided with a unitary structure using hydraulic entanglement.  Paragraph [0013].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the hydroentangled multilayer composite web taught by the combination of Duello with Manuel with a unitary or monolithic structure in order to further enhance delamination properties of the material, as shown to be a well known feature by Lennon or Noelle of using hydroentanglement to produce composite webs.  With regard to Claim 2, Duello discloses that the bonding material can be a chemical bonding agent, such as a liquid solution comprising binder resin.  Paragraphs [0016] and [0059].  With regard to Claim 3, Duello teaches that bonding can be accomplished using low-melt binder fiber.  Paragraph [0059].  With regard to Claims 4 and 5, Duello teaches that bicomponent fibers can be utilized in the nonwoven fabric layers, paragraph [0056], but also provide examples using monocomponent fibers in the first layer and the second layer.  Paragraphs [0066] to [0070].  With regard to Claim 6, Duello teaches that bicomponent fibers can be sheath-core or side-by-side fibers.  Paragraph [0014].  With regard to Claim 7, Duello teaches that polyester, polyamide, or polypropylene staple fibers can be used.  Paragraphs [0046] and [0056].  With regards to Claim 9, Duello teaches that the composite fibrous media undergoes testing at a temperature range of 39 degrees C. and 16 degrees C.  Table 4.  As such, the person having ordinary skill in the art would readily understand that the nonwoven composite filter medium of Duello can withstand normal and ambient temperature conditions.  With regard to Claim 24, the gradient of fiber denier disclosed by the combination of Duello with Manuel would inherently provide the pore size gradient, as pore size would be larger, on average, at the side of the fabric where the larger denier fibers exist in greater concentration and pore size would be smaller, on average, at the side of the fabric where the smaller denier In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  A similar analysis applies to the filtration efficiency at 30 minutes property recited in Claim 26.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Duello in view of Manuel as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0307338 to Hassman et al. (“Hassman”).
Duello discloses that the composite nonwoven material is illustrated has having two layers for simplicity; however, Duellos notes that “it also should be understood that this disclosure encompasses composite nonwoven materials having more than two layers.”  Paragraph [0054].  Hassman is also related to nonwoven fabric composites useful in filter media.  See, e.g., Abstract, entire document.  Hassman teaches that a middle layer of fibers comprising a fiber titer that is different than an outer layer of fine fibers and another outer layer of coarse fibers can be provided.  Paragraph [0058].  Hassman teaches that improved filtration can be provided using multiple fiber titer layers to produce filter media.  Paragraph [0011].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a third layer of fibers having a fineness different than the first and second layer of fibers in the composite of Duello in view of Manuel, since Duello specifically teaches that additional layers can be provided, and because Hassman teaches that an additional layer of fibers having a fiber titer between the titers of the first and second fibers is suitable for use in filtration applications.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  For example, the Office recognizes that Manuel teaches the fibers in individual web layers are bonded to one another, as well as being bonded to other fibers in an adjacent web.  However, there is no specific teaching by Manuel to suggest that the entanglement occur to such a degree to form a monolithic composite.  However, hydroentanglement has long been understood to be a process by which a composite web can be given a unitary structure, which is reflected in the newly cited Lennon and Noelle references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789